  Case 1:19-dm-00050-AJT Document 27 Filed 08/20/19 Page 1 of 2 PageID# 246



                     IN THE UNITED STATES DISTRICT COURT FOR THE


                               EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

                                                                        UNDER SEAL
UNITED STATES OF AMERICA                        )
                                                )
                V.                              )         GRAND JURY 19-3
                                                )
JOHN DOE 2010R03793                             )

                                              ORDER


        The United States of America, by its attorneys, G. Zachary Terwilliger, United States

Attorney for the Eastern District of Virginia, and Gordon D. Kromberg, Assistant United States

Attorney, having requested that this Court issue an Order pursuant to 18 U.S.C.§ 6003

compelling JEREMY HAMMOND (hereinafter referred to as "the witness")to testify and to

provide other information in the above-captioned proceeding and in any other proceedings

ancillary thereto;

        AND being advised that the request was approved by John C. Demers, Assistant Attorney

General, U.S. Department of Justice, pursuant to his authority under 18 U.S.C.§6003(b)and 28

C.F.R.§ 0.175(a);

       AND the Court being satisfied that the testimony or other information from the witness
                                                      /




may be necessary in the public interest, and that the witness is likely to refuse to testify or

provide other information on the basis ofthe witness' privilege against self-incrimination;

       IT IS ORDERED that the witness shall testify fiilly, completely and truthfully before the

above-captioned proceeding;

       IT IS FURTHER ORDERED that the witness shall provide full, complete and truthful

information in regard to any other proceedings ancillary to the above-captioned proceeding;
  Case 1:19-dm-00050-AJT Document 27 Filed 08/20/19 Page 2 of 2 PageID# 247




       IT IS FURTHER ORDERED that no testimony or other information compelled under

this Order(or any information directly or indirectly derived from such testimony or other

information) may be used against the witness in any criminal case, except as permitted by 18

U.S.C. §6002.



                                              Anthony J, Trer.ga
                                              dnitod States Disti


Date
     andria, Virginia
Alexandria,




WE ASK FOR THIS:

G.Zachary Terwilliger
United States Attorney




    GoraOn D.Kromberg
    Assistant United States Attoi
